Citation Nr: 0308952	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  99-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and four witnesses


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
June 1975 and from October 1979 April 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.


REMAND

The veteran's reported stressors include participating in the 
evacuation of an Embassy while aboard the USS Manitowoc 
ashore in Beirut.  He said that his ship received small arms 
fire from the shore.  The veteran further reported that he 
knew a soldier, D.L.R., that died on September [redacted], 1982.  
This soldier's name is listed on the Beirut Memorial.    

Evidence was received from the Department of the Navy, Marine 
Corps Historical Center, verifying the veteran's Marine Corps 
service and providing a historical background and chronology 
of events for his unit.  The evidence indicated that he 
participated in evacuation operations ashore in Beirut, 
Lebanon, from August 25, 1982, to September 10, 1982.  It was 
noted that all operations were conducted within the port and 
were without incident and that no casualties were suffered.  
The evidence revealed that the PLO continually fired their 
weapons recklessly into the air as well as threw grenades and 
fired into the air, which burst over Marine positions.  The 
documents stated that on 7 different occasions Marine 
positions received direct arms fire, and that although the 
fire struck very near to the troops, it seemed to be 
harassing fire, more than an attempt to inflict casualties.  

In view of the foregoing, and in order to assure that the 
evaluation of the claim is fully informed, it is necessary to 
obtain an additional VA examination in this case.  If a PTSD 
diagnosis is warranted, the psychiatrist is asked to state 
whether the established in-service stressor, as described 
above, is considered sufficient to produce PTSD. 

The veteran is also in receipt of Social Security 
Administration (SSA) disability benefits.  The RO should 
ensure that all of the veteran's SSA records have been 
associated with the claims file.  See 38 U.S.C. § 5103A (c) 
(West 2002).  Finally, the veteran should also be asked to 
provide a detailed statement concerning his relationship with 
D.L.R., as well as the circumstances of D.L.R.'s death.  
Steps to verify this relationship should be undertaken by the 
RO.  

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Make the necessary arrangements to 
obtain all the records from the SSA that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  

2.  Advise the veteran to submit a 
specific and detailed statement describing 
the nature of his relationship with D.L.R. 
and the circumstances surrounding D.L.R.'s 
death.  The RO should then take 
appropriate steps to verify the veteran's 
statement, including the fact that the 
veteran knew D.L.R. and the circumstances 
surrounding his death.  

3.  Prepare a memorandum describing which 
of the veteran's stressors have been 
verified and established as having 
occurred during military service, 
including, but not limited to, the 
following:

The veteran participated in evacuation 
operations ashore in Beirut, Lebanon, 
from August 25, 1982, to September 10, 
1982.  All operations were conducted 
within the port and were without 
incident.  No casualties were suffered.  
The PLO continually fired their weapons 
recklessly into the air as well as threw 
grenades and fired into the air, which 
burst over Marine positions.  On 7 
different occasions, Marine positions 
received direct arms fire.  Although the 
fire struck very near to the troops, it 
seemed to be harassing fire, more than an 
attempt to inflict casualties.

4.  Subsequently, schedule the veteran for 
a complete and thorough VA psychiatric 
examination in order to determine whether 
he has PTSD.  Prior to conducting the 
examination, the psychiatrist should be 
given a copy of this remand and the 
veteran's claims folder and should review 
the veteran's medical history, and the 
RO's memorandum detailing which stressors 
have been verified for purposes of this 
claim.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation is to be 
accomplished.  

The examination report should reflect 
review of pertinent material in the claims 
folder.  The psychiatrist should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status. 

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported and established, based 
on the RO's memorandum, as having 
occurred during the veteran's active 
service. 

The psychiatrist must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2002); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
  
6.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



